Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 08/05/2022 are acknowledged. Amended Claims 1, 3, 14 and 18 and newly added claim 21 is acknowledged by the examiner. Accordingly, claims 1-19 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 08/05/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2019/0082110 A1) in view of Jung et al. (US 2019/0058814 A1) hereinafter Jung.
Regarding Claim 1, Jin teaches a camera module comprising: a printed circuit board (PCB) (fig.5; PCB 530); a first imaging device on the PCB (fig.5; Para.0121; cameras 540), the first imaging device configured to generate first image data based on a received optical signal (fig.5; Para.0121; cameras 540); a second imaging device on the PCB (fig.5; Para.0121-0125; cameras 540), the second imaging device configured to generate second image data based on the received optical signal (fig.5; Para.0121-0125; cameras 540); a power management integrated circuit (PMIC) on the PCB (Para.0073; PMIC circuit), and a connector configured to receive the external power voltage from the external power supply and provide the external power voltage to the PMIC (fig.15; battery 1500 is connected to PMIC).

Jin does not teach the PMIC configured to provide at least the first power voltage to the first imaging device through at least one first wiring line patterned between the PMIC and the first imaging device on the PCB and the second power voltage to the second imaging device through at least one second wiring line patterned between the PMIC and the second imaging device on the PCB.

Jung teaches the PMIC configured to provide at least the first power voltage to the first imaging device through at least one first wiring line patterned between the PMIC and the first imaging device on the PCB (fig.6 and 8; Para.0050 and 0151-0152; PMIC 188 and PCB 340; wiring pattern of the PCB supplying the power to the camera) and the second power voltage to the second imaging device through at least one second wiring line patterned between the PMIC and the second imaging device on the PCB (fig.6 and 8; Para.0050 and 0151-0152; PMIC 188 and PCB 340; wiring pattern of the PCB supplying the power to the second camera).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin and Jung to include the PMIC configured to provide at least the first power voltage to the first imaging device through at least one first wiring line patterned between the PMIC and the first imaging device on the PCB and the second power voltage to the second imaging device through at least one second wiring line patterned between the PMIC and the second imaging device on the PCB as taught by Jung to improve image capturing (see background).

Regarding Claim 2, Jin in view of Jung teach the camera module of claim 1, wherein the plurality of power voltages further includes a third power voltage (Jin: fig.15), and the PMIC is configured to provide the third power voltage of the plurality of power voltages to the first imaging device and the second imaging device (Jin: fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices). 


Regarding Claim 4, Jin in view of Jung teach the camera module of claim 1, wherein the first imaging device comprises a first lens and a first image sensor (Para.0072), the first lens configured to collect an optical signal, and the first image sensor configured to convert the optical signal to a first image signal, and the second imaging device comprises a second lens and a second image sensor (Para.0072), the second lens configured to collect the optical signal and the second image sensor configured to convert the optical signal to a second image signal (Jin: Para.0072; lens and image sensor to capture images)

Regarding Claim 5, Jin in view of Jung teach the camera module of claim 4, wherein the first imaging device further comprises an actuator coupled to the first lens to move the first lens (Jin: Para.0080; camera lens with focusing or zooming); and a driving circuit configured to control the actuator (Jin: Para.0080; camera lens with focusing or zooming).

Regarding Claim 6, Jin in view of Jung teach the camera module of claim 1, wherein the PMIC comprises a first voltage generator and a second voltage generator (Jin: fig.15; Para.0200-0202; multiple PMICs); the first voltage generator configured to provide the first power voltage to the first imaging device (Jin: fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices); and the second voltage generator configured to provide the second power voltage to the second imaging device (fig.15), wherein the first voltage generator and the second voltage generator are activated or deactivated in response to an enable signal received through the connector (Jin: fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).

Regarding Claim 8, Jin in view of Jung teach the camera module of claim 1, wherein the first imaging device and the second imaging device are in parallel to a first direction on the PCB (Jin: fig.15 and Jung: fig.6), and the PMIC is between the connector and the first and second imaging devices (Jin: fig.15; PMIC connected to imaging devices: Jung: fig.6). 

Regarding Claim 9, Jin in view of Jung teach the camera module of claim 1, wherein the PMIC is in a housing of the first imaging device or the second imaging device (Jin: Para.0093; PMIC with camera).

Regarding Claim 10, Jin in view of Jung teach the camera module of claim 1, wherein the connector is adjacent to the first imaging device, and the PMIC is between the first imaging device and the connector (Jin: fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices). 

Regarding Claim 11, Jin in view of Jung teach the camera module of claim 1, wherein image characteristics of the first image data and the second image data are different (Jin: fig.15; Para.0200-0202; image capturing devise with different angle with different functions).  

Regarding Claim 12, Jin in view of Jung teach the camera module of claim 1, further comprising 21Atty. Dkt. No. 2557-003102-US a third imaging device on the PCB, the third imaging device configured to generate a third image signal based on the received optical signal, wherein the plurality of power voltages comprise a third power voltage provided to the third imaging device (Jin: fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).

Regarding Claim 13, Jin in view of Jung teach the camera module of claim 1, further comprising a refraction device configured to redirect the received optical signal towards the first imaging device and the second imaging device (Jin: Para.0132; camera lens). 

Regarding Claim 18, Jin in view of Jung teach the same reason as claim 1.

Regarding Claim 19, Jin in view of Jung teach the imaging apparatus of claim 18, further comprising a second camera module comprising at least one second camera assembly and a second PMIC, the second PMIC configured to provide a plurality of voltages to the at least one second camera assembly (Jin: fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin and Jung as applied to claims above, and further in view of Lee (US 2014/0312990 A1).

Regarding Claim 3, Jin in view of Jung teach the camera module of claim 1, wherein 
 	Jin and Jung do not teach at least one of the first imaging device and the second imaging device comprises a passive element, and at least one output terminal of the PMIC is connected to the passive element.

 	Lee teaches at least one of the first imaging device and the second imaging device comprises a passive element, and at least one output terminal of the PMIC is connected to the passive element (Fig.1; Para.0118- 0125; Item 600 including inductor L1 and capacitor C2 connected to an output of a PMIC can be a passive element).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to include at least one of the first imaging device and the second imaging device comprises a passive element, and at least one output terminal of the PMIC is connected to the passive element as taught by Lee to improve image capturing (see background).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Lee as applied to claims above, and further in view of Laroia (US 2015/0172543 A1).
Regarding Claim 14, Jin teaches a camera module comprising: a first imaging device on the PCB (fig.5; Para.0121; cameras 540), the first imaging device configured to generate first image data based on a received optical signal (fig.5; Para.0121; cameras 540); a second imaging device configured to generate second image data based on the received optical signal (fig.5; Para.0121-0125; cameras 540); a power management integrated circuit (PMIC) on the PCB (Para.0073; PMIC circuit), the PMIC configured to generate a plurality of power voltages based on an external power voltage received from an external power supply (fig.3; Para.0073; Power management module 188 for power supply to PMIC with the battery 1500 as an external power supply), and a connector configured to receive a power voltage and provide the power voltage to the PMIC (fig.15; battery 1500 is connected to PMIC).

 	Jin does not teach a first refraction device in front of the first imaging device and configured to redirect the received optical signal from a first optical path to a different optical path and toward an opening of the first imaging device and the PMIC configured to provide a first power voltage to the first imaging device through at least one first wiring line patterned between the PMIC and the first imaging device on the PCB.

 	Jung teaches the PMIC configured to provide a first power voltage to the first imaging device through at least one first wiring line patterned between the PMIC and the first imaging device on the PCB (fig.6 and 8; Para.0050 and 0151-0152; PMIC 188 and PCB 340; wiring pattern of the PCB supplying the power to the camera). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to include a first power voltage to the first imaging device through at least one first wiring line patterned between the PMIC and the first imaging device on the PCB as taught by Jung to improve image capturing (see background).
	
 	Jin and Jung do not teach a first refraction device in front of the first imaging device and configured to redirect the received optical signal from a first optical path to a different optical path and toward an opening of the first imaging device;
 	Laroia teaches a first refraction device in front of the first imaging device and configured to redirect the received optical signal toward an opening of the first imaging device (fig.18; Para.0203; mirror or prisms 1823, 1825, 1827, 1829 or 1831 as refraction device redirect optical signals to multiple camera devices);

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin and Jung to include a first refraction device in front of the first imaging device and configured to redirect the received optical signal toward an opening of the first imaging device as taught by Laroia to improve image capturing (see background).

Regarding Claim 15, Jin and Lee in view of Laroia teach the camera module of claim 14, wherein the PMIC comprises a plurality of output terminals, the plurality of output terminals including a first output terminal, and the first imaging device comprises a the capacitor (Lee: fig.1; capacitor of unit 600), wherein a first output terminal of the plurality of output terminals is configured to output the first power voltage provided to the first imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices from the battery 1500).

Regarding Claim 16, Jin and Jung in view of Laroia teach the camera module of claim 14, wherein the second imaging device is mounted on a second PCB connected to the first PCB through a connecting member (fig.5; multiple cameras connected to PCB 530), and the PMIC is configured to provide a second voltage the second imaging device (Jin: fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).

Regarding Claim 17, Jin and Jung in view of Laroia teach the camera module of claim 14, further comprising 22Atty. Dkt. No. 2557-003102-US a second refraction device configured to redirect the received optical signal redirected by the first refraction device toward an opening of the second imaging device (Jin: Para.0132; camera lens).

Regarding Claim 21, Jin in view of Jung teach the same reason as claim 3.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 7 which specifically comprises the following features in combination with other recited limitations:-- the PMIC is configured to adjust a voltage level of the first power voltage, the second power voltage, or third power voltage provided to at least one of the first imaging device and the second imaging device based on a feedback signal received from at least one of the first imaging device and the second imaging devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698